Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application Ser. No. 17/336,723 filed 06/02/2021. It is also in response to information disclosure statement, IDS, dated 06/15/2021 and 06/24/2021. 
This application is a continuation of Application No. 16/091,307 filed 10/04/2018, (U.S. PG Publication 2019/0123344)  now allowed U.S. Patent No. 11,139,469 issued 10/05/2021, and which is a 371 of PCT/JP2017/014662 filed 04/10/2017. 
Claims 1-17 are currently pending in this application, and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application  2016-106973 filed 05/30/2016. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2021 and 06/24/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed and signed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 06/02/2021  are acceptable for examination purposes. \
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 11,139,469 (U.S. Application No. 16/091,307). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of instant application recites a negative electrode comprising a negative electrode active material layer, wherein the layer has a negative electrode active material including negative electrode active material particle, the negative electrode active material particle comprising a silicon compound SiOx (0.5≤x≤1.6), and the silicon compound comprise of crystalline Li2SiO3. In an 29Si-MAS-NMR spectrum peaks intensity A derived from Li2SiO3, peak intensity B derived from Si, peak intensity C derived from Li2Si2O5 and peak intensity D derived from SiO2, the peak intensity A is the highest intensity, and the peak the intensity A and C satisfy the relationship 3C<A. Claim 1 of U.S. Patent No. 11,139,469 also recite a negative electrode active material comprising negative electrode active material particles, the particle has identical composition to the particle recited in instant application comprising the silicon compounds SiOx (0.5≤x≤1.6), and the silicon compound comprise of crystalline Li2SiO3 and showing peak intensity in a 29Si-MAS-NMR spectrum, the peak intensity A derived from Li2SiO3,  peak intensity B derived from Si, peak intensity C derived from Li2Si2O5 and peak intensity D derived from SiO2 , the peak intensity A is the highest intensity, and the peak the intensity of peaks A and C satisfy the relationship 3C<A.
Claim 2 of instant application recite where the peak intensity A and the peak intensity C in the 29Si-MAS-NMR spectrum satisfy the relationship 5C≤A. Claim 2 of U.S. Patent 11,139,469 also recite the same limitation. 
Claim 3 of instant application recite a chemical shift value at -130 ppm in the 29Si NMR spectrum is derived from amorphous silicon. Claim 3 of U.S. Patent 11,139,469 also recites a similar limitation. 
Claim 4 of instant application recite a half-value width of a diffraction peak attributable to Si (111)  crystal plane obtained by x-ray diffraction is 1.2° or more and a crystallite size  corresponding to the crystal plane is 7.5 nm or less. Claim 4 of U.S. Patent 11,139,469 also recite identical limitation. 
 Claim 5 of instant application recite the negative electrode is configured to have a differential value dQ/dV upon discharge on and after Xth time (1≤X≤30) and the differential value has peak in a range 0.40 V to 0.55 V of the electric potential V of the negative electrode, and dQ/dV is measured by a method including preparing a test cell comprising a counter lithium and a negative electrode,  which comprise the negative electrode active material and a carbon-based active material, charging and discharging the test cell for 30 times, plotting a graph to show the relationship between and electrical potential V and the differential value dQ/dV. Claim 5 of U.S. Patent 11,139,469 also recite the negative electrode active material and preparing a test cell as recited in instant claim 5 and showing the same dQ/dV values. 
Claim 6 of instant application recite the negative electrode active material particle have median diameter of 1.0 µm or more and 15 µm or less. Claim 6 of U.S. Patent 11,139,469 also recite identical limitation of the median diameter of the negative electrode active material particles. 
Claim 7 of  the instant application recite the negative electrode active material particle contains a carbon material at as surface layer portion. Claim 7 of U.S. Patent 11,139,469 also recite the negative electrode active material particle contains a carbon material at a surface layer portion.
Claim 8 of instant application recite the carbon material has thickness of 5 nm or more and 5000 nm or less. Claim 8 of U.S. Patent 11,139,469 also recite identical thickness range of the carbon material on the negative electrode active material particle. 
Claim 10 of the instant application recite the negative electrode active material layer further includes carbon-based active material. Claim 9 of U.S. Patent 11,139,469 recite a mixed negative electrode active material comprising the negative electrode active material and a carbon-based active material.
Claim 11 of instant application recites the ratio of the negative active material relative to the total amount of the negative electrode active material  layer is 10% by mass or more. Claim 10 of U.S. Patent 11,139,469 also recite similar ratio of the ratio of the negative electrode active material to a total amount of the mixed electrode active material is 10% by mass or more. 
Claim 12 of the instant application recite the amount of Li2SiO3 in the silicon compound is higher than the amount of the Li2Si2O5 in the silicon compound particle. Claim 11 of U.S. Patent 11,139,469 also recite similar limitation of the amount of Li2SiO3 in the silicon compound is higher than the amount of the Li2Si2O5 in the silicon compound particle. 
Claim 14 of the instant application discloses a method of producing a negative electrode comprising a negative electrode active material layer the method comprising the steps of making silicon compound particles (SiOx: 0.5≤x≤1.6) inserting lithium into the silicon compound so as to include crystalline Li2SiO3 and selecting from the negative electrode active material particles that exhibit 29Si  NMR peaks as recited in claim 1, and producing the negative electrode utilizing the produced negative electrode active material. Claim 12 of U.S. Patent 11,139,469 also recite a method of producing negative electrode active material which comprise negative electrode active material particles, the method includes similar steps of  making silicon compound particles (SiOx: 0.5≤x≤1.6) inserting lithium into the silicon compound so as to include crystalline Li2SiO3 and selecting from the negative electrode active material particles that exhibit 29Si  NMR peaks as recited in claim 1 and producing a negative electrode active material by using the negative electrode active material particles. 
Claim 15  of instant application recite a method step wherein before selection the negative electrode active material is heated to temperature range of 450 °C or more, and in claim 16 recites temperature range of 450 °C or more and 600 °C or less. Claim 13 of U.S. Patent 11,139,469 also recite s similar heating step before selection and the heating temperature range of 450 °C or more and less than 550 °C. 
U.S. Patent 11,139,469 claim nearly identical negative electrode active material particles as claimed in instant application as presented above, wherein the negative electrode active material of both U.S. Patent 11,139,469 and of the instant application have negative electrode active material particles, the negative electrode active material particle comprising silicon compound particle comprising SiOx, Li2SiO3, and Li2Si2O5 showing similar peaks in a 29Si-MAN-NMR spectrum. U.S. Patent 11,139,469 is silent about a negative electrode comprising the claimed negative electrode active material particle. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have made a negative electrode comprising the disclosed negative electrode active material particle of U.S. Patent 11,139,469 and used the negative electrode in producing a non-aqueous secondary battery as claimed in the instant application since the disclosed silicon particle is specifically recognized as a negative electrode active material in U.S. Patent 11,139,469. 

Claim 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-12, 14 of U.S. Patent No.10,991,937 (U.S. Application No. 16/091,305). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of instant application recites a negative electrode comprising a negative electrode active material layer, wherein the layer has a negative electrode active material including negative electrode active material particle, the negative electrode active material particle comprising a silicon compound SiOx (0.5≤x≤1.6), and the silicon compound comprise of crystalline Li2SiO3. In an 29Si-MAS-NMR spectrum peaks intensity A derived from Li2SiO3, peak intensity B derived from Si, peak intensity C derived from Li2Si2O5 and peak intensity D derived from SiO2, the peak intensity A is the highest intensity, and the peak the intensity A and C satisfy the relationship 3C<A. Claim 1 of U.S. Patent No. 10,991,937 also recite a negative electrode active material comprising negative electrode active material particles, the particle has identical composition to the particle recited in instant application comprising the silicon compounds SiOx (0.5≤x≤1.6), and the silicon compound comprises of crystalline Li2SiO3 and Li2Si2O5in part of the silicon compound particle showing intensity of peaks in a 29Si-MAS-NMR spectrum, also having a peaks intensity A derived from Li2SiO3, peak intensity B derived from Si, peak C derived from Li2Si2O5 , and a peak intensity D derived from SiO2 the peak intensity A or the peak intensity C is the highest intensity, and the peak the peaks intensity A and C satisfy the relationship C/3<A≤3C.
Claim 3 of instant application recite a chemical shift value at -130 ppm in the 29Si NMR spectrum is derived from amorphous silicon. Claim 4 of U.S. Patent 10,991,937 also recites a similar limitation. 
Claim 4 of instant application recite a half-value width of a diffraction peak attributable to Si(111  crystal plane obtained by x-ray diffraction is 1.2° or more and a crystallite size  corresponding to the crystal plane is 7.5 nm or less. Claim 5 of U.S. Patent 10,991,937 also recite identical limitation. 
Claim 5 of instant application recite the negative electrode is configured to have a differential value dQ/dV upon discharge on and after Xth time (1≤X≤30)and the differential value has peak in a range 0.40 V to 0.55 V of the electric potential V of the negative electrode, and dQ/dV is measured by a method including preparing a test cell comprising a counter lithium and a negative electrode,  which comprise the negative electrode active material and a carbon-based active material., charging and discharging the test cell for 30 times, plotting a graph to show the relationship between and electrical potential V and the differential value dQ/dV. Claim 6 of U.S. Patent 10,991,937 also recite the negative electrode active material and preparing a test cell as recited in instant claim 5 and showing the same dQ/dV values.
Claim 6 of instant application recite the negative electrode active material particle have median diameter of 1.0 µm or more and 15 µm or less. Claim 7 of U.S. Patent 10,991,937 also recite identical limitation of the median diameter of the negative electrode active material particles.
Claim 7 of  the instant application recite the negative electrode active material particle contains a carbon material at as surface layer portion. Claim 8 of U.S. Patent 10,991,937 also recite the negative electrode active material particle contains a carbon material at as surface layer portion.
Claim 8 of instant application recite the carbon material has thickness of 5 nm or more and 5000 nm or less. Claim 9 of U.S. Patent 10,991,937 also recite identical thickness range of the carbon material on the negative electrode active material particle. 
Claim 10 of the instant application recite the negative electrode active material layer further includes carbon-based active material. Claim 10 of U.S. Patent 10,991,937 recite a mixed negative electrode active material comprising the negative electrode active material and a carbon-based active material.
Claim 11 of instant application recites the ratio of the negative active material relative to the total amount of the negative electrode active material  layer is 10% by mass or more. Claim 11 of U.S. Patent 10,991,937 also recite similar ratio of the ratio of the negative electrode active material to a total amount of the mixed electrode active material is 10% by mass or more. 
Claim 14 of the instant application discloses a method of producing a negative electrode comprising a negative electrode active material layer the method comprising the steps of making silicon compound particles (SiOx: 0.5≤x≤1.6) inserting lithium into the silicon compound so as to include crystalline Li2SiO3 and selecting from the negative electrode active material particles that exhibit 29Si  NMR peaks as recited in claim 1, and producing the negative electrode utilizing the produced negative electrode active material. Claim 12 of U.S. Patent 10,991,937 also recite a method of producing negative electrode active material which comprise negative electrode active material particles, the method includes similar steps of making silicon compound particles (SiOx: 0.5≤x≤1.6) inserting lithium into the silicon compound so as to include crystalline Li2SiO3 and selecting from the negative electrode active material particles that exhibit 29Si  NMR peaks as recited in claim 1 and producing a negative electrode active material by using the negative electrode active material particles.
Claim 15  of instant application recite a method step wherein before selection the negative electrode active material is heated to temperature range of 450 °C or more, and in claim 16 recites temperature range of 450 °C or more and 600 °C or less. Claim 14 of U.S. Patent 10,991,937 also recite s similar heating step before selection and the heating temperature range of 500 °C or more and less than 680 °C. 
U.S. Patent 10,991,937 claim nearly identical negative electrode active material particles as claimed in instant application as presented above, wherein the negative electrode active material of both U.S. Patent 10,991,937 and of the instant application have negative electrode active material particles, the negative electrode active material particle comprising silicon compound particle comprising SiOx, Li2SiO3, and Li2Si2O5 showing similar peaks in a 29Si-MAN-NMR spectrum. U.S. Patent 10,991,937 is silent about a negative electrode comprising the claimed negative electrode active material particle. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have made a negative electrode comprising the disclosed negative electrode active material particle of U.S. Patent 10,991,937 and used the negative electrode for producing a non-aqueous secondary battery as claimed in the instant application since the disclosed silicon particle is specifically recognized as a negative electrode active material in U.S. Patent 10,991,937. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722